Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 has been amended; Claims 1-5 remain for examination, wherein claims 1 is an independent claim. It is acknowledged of the receipt of the Applicant’s “132 declaration” filed on 4/26/2022.

Information Disclosure Statement
IDS filed on 1/28/2022, 5/6/2022, and 5/16/2022 have been recorded.
Previous Rejections/Objections
Previous rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/26/2022.
However, in view of the Applicant’s amendments in the instant claims, newly filed IDS filed on 1/28/2022, 5/6/2022, and 5/16/2022,  and newly recorded reference(s), a new ground rejection is listed as following:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takebe et al (US-PG-pub 2019/0226073 A1, filed on 06/30/2016, thereafter PG’073) in view of Kaneko et al (US-PG-pub 2003/0168133, thereafter PG’133).
PG’073 in view of PG’133 is applied to the instant claims 1-5 for the same reason as stated in the previous office action dated 1/26/2022.
Regarding the amended feature in the instant claim 1, PG’073 teaches a titanium sheet having a sheet with surface maximum height Rz 3m or less (Abstract and par.[0015]-[0021] of PG’073), which reads on the Ti plate body as claimed in the instant claim.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuda et al (US-PG-pub 2019/0300996 A1, corresponding to WO 2018008151 A1 duplicated on 1/11/2018, listed in IDS filed on 01/28/2022, thereafter PG’996).
Regarding claims 1-3, PG’996 teaches a titanium sheet with excellent in formability and a method for manufacturing the same (Abstract and par.[0023]-[0074] of PG’996). PG’996 specify that the suitably used industrial pure titanium used for forming, namely, JIS1, JIS2, ASTM Gr.1, Gr.2 equivalent thereto, or the like. Further, ASTM Gr.16, Gr.17, Gr.30, Gr.7 (corrosion resistant titanium alloy such as Ti-0.05Pd, Ti-0.06Pd, Ti-0.05Pd-0.3Co, Ti-0.15Pd) (par.[0023] of PG’996) reads on the claimed Ti plate body as recited in the instant claims and meets the element formula in claim 2 and claim 3 separately. More specifically, PG’996 provides example to apply JIS-1 Ti product (Examples 1-2 of PG’996), which is the same Ti material as disclosed in the instant specification (see par.[0083] of the PG-pub of the instant specification). PG’996 specify applying hot rolling, pickling, oxidation, and cold rolling to rolling ratio reached 89%, and annealing in temperature range 750-810oC for 0.5-5 min. (Example 1 of PG’996), more specifically, annealing by holding at temperature 800oC for one min. in vacuum atmosphere (example 2 of PG’996), which reads on all of the essential manufacturing process steps (see par.[0083] of the PG-pub of the instant specification). The detail cold rolling reduction with ratio of 15% or more per each pass until rolling ratio reaches 70%, thereafter performing rolling at reduction ratio of 5% or less at least in final pass (Examples 1-2 of PG’996), which reads on the detail first cold rolling and the second cold rolling (final cold rolling) as disclosed in the instant specification (par.[0084]-[0086] of the PG-pub of the instant specification). The claimed Ra, Ti carbide ratio and number density of asperities on the surface are recognized as features of the Ti sheet fully depended on the Ti material composition and manufacturing process (also referring to the discussions in par.[0083]-[0086] of the PG-pub of the instant specification). Since PG’996 teaches applying the same JIS-1 Ti material manufactured by the all of the same essential process steps including hot rolling, pickling, oxidation, cold rolling, and annealing process with all of the same process conditions as discussed above, the claimed features including Ra, Ti carbide ratio and number density of asperities on the surface would be inherently exist in the Ti sheet of PG’996. MPEP 2112 III&IV. 
Regarding claims 4-5, XPS and EMPA and test conditions are recognized as measurement methods, which do not affect the composition and structure of the Ti plate. Therefore, XPS and EMPA do not add patentable weight for the instant claim. The claimed C content in surface layer (cl.4) fully depended on the Ti material composition and manufacturing process (also referring to the discussions in par.[0083]-[0086] of the PG-pub of the instant specification). Since PG’996 teaches applying the same JIS-1 Ti material manufactured by the same essential process steps including hot rolling, pickling, oxidation, cold rolling, and annealing process with all of the same process conditions as discussed above, the claimed C content on the surface would be inherently exist in the Ti sheet of PG’996. MPEP 2112 III&IV.
Response to Arguments
Applicant’s arguments to the art rejection to claims 1-5 have been considered but they are not persuasive, and they are also moot in view of the new ground rejection above.
Regarding the Applicant’s “132 declaration” filed on 4/26/2022, which has been fully considered but it is insufficient overcome the rejection under 35 U.S.C. 103(a) as being unpatentable over Takebe et al (PG’073) in view of Kaneko et al (PG’133) since: Firstly, instant claims 1-5 are product claims of a Ti plate with claimed surface TiC features. To prove the criticality of the argued process steps for the claimed TiC features on the surface, the Applicant should provide detail data comparation. Secondly, as pointed out in the rejection for the instant claims, the secondary prior art Kaneko et al (PG’133)  teaches a Ti based alloy sheet for outdoor applications (roofing, walls, etc.) (Abstract and par.[0001] of PG’133 and PG’133 teaches forming TiC on the surface of Ti plate and applying X-ray to measure the peak intensity I(200) of TiC/ I(110) of Ti with ratio 0.18 or less (abstract and par.[0009] of PG’133), which overlaps the claimed value of (Ic/Im)x100 from 0.8% to 5.0 as recited in the instant claims. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of surface TiC as demonstrated by PG’133 for the Ti plate of PG’073 in order to improve the surface properties of the Ti plate (Abstract, examples, and claims of PG’133). Finally, there is no evidence to show the argued process steps are only process to obtain the claimed features.
The Applicant’s arguments are summarized as following:
 Regarding the rejection under 35 U.S.C. 103(a) as being unpatentable over Takebe et al (PG’073) in view of Kaneko et al (PG’133), the recorded reference(s) does not specify the claimed TiC features as claimed in the instant claims, which depended on the manufacturing process as disclosed in the instant specification (refer to the Applicant’s “132 declaration”. 
In response,
As pointed out in the rejection for the instant rejection above and in the previous office action dated 1/26/2022, Takebe et al (PG’073) in view of Kaneko et al (PG’133) not only teaches the same Ti plate composition, but also teaches the same surface TiC features. Refer to the response to the Applicant’s “132 Declaration” above, it is noted that, the Applicant has not provide detail data comparation to show the criticality of the argued process steps to the claimed features on the surface of the Ti plate. Additionally, newly cited prior art: Mitsuda et al (PG’996) indicates all of the essential process steps as argued, which is further applied to the rejection for the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734